Citation Nr: 1300091	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  08-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in relevant, part denied entitlement to service connection for bilateral hearing loss.

The Board remanded the Veteran's claim in July 2010 and September 2011.  In July 2010, the Board also denied entitlement to an initial rating in excess of 10 percent for status post fracture, right wrist.  


FINDING OF FACT

The Veteran's current bilateral hearing loss is not the result of a disease or injury in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2012).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, the VCAA requires notice of what information and evidence not previously provided, if any, that is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  A November 2006 VCAA letter from the RO informed the Veteran of all elements required by 38 C.F.R. § 3.159(b).  In light of the denial of his service connection claim for bilateral hearing loss, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  Additionally, the Veteran has been afforded two VA audiological examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The RO/AMC substantially complied with the Board's July 2010 and September 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board's first remand was to obtain an adequate medical opinion from the examiner who had provided a 2007 VA examination.  The second remand was for efforts to verify any periods of reserve service and associated service treatment records.

Here, the RO/AMC attempted to verify the Veteran's periods of reserve service, however a response received from the National Personnel Records Center (NPRC) indicated that there was no evidence that the Veteran had completed reserve service.  The Veteran additionally provided a statement in November 2011 indicating that instead of completing any reserve service, he extended his stay in Vietnam, which satisfied any remaining reserve requirements.  Given his report and the response from NPRC, it is reasonably certain that additional records do not exist.

In August 2010, the VA examiner provided an addendum with rationale for that opinion.  The examiner fully considered the evidence of record, including the Veteran's contentions regarding the onset of his hearing loss, and current medical data regarding the development of hearing loss.  It was fully articulated and well-reasoned.  See Nieves-Rodriguez, 22 Vet. App. 295.  Hence the opinion is adequate and in compliance with the Board's remand instructions.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating his current claim on appeal.

II.  Service Connection

The Veteran attributes his current bilateral hearing loss to exposure to hazardous military noise during his active service.  He has specifically reported being exposed to noise from heavy artillery, machine guns, and helicopters. 


      A.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307; see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson, 2 Vet. App. at 618. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system, such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Analysis

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2012).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Considering first whether the Veteran has a current hearing loss disability per VA regulations, his most recent VA audiological examination, conducted in August 2010, revealed audiological testing results as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
45
55
LEFT
25
30
35
45
60

Speech audiometry testing revealed a speech recognition ability of 94 for both ears.  Based on these results, the examiner diagnosed bilateral sensorineural hearing loss.  Accordingly, the Veteran audiometric data clearly show that he has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2012). 

With respect to the second required element to establish service connection for bilateral hearing loss, in-service incurrence of a disease or injury, the Board observes that the Veteran's STRs are devoid of any reference to, complaint of, or treatment for hearing loss.  

Results of audiological testing performed during the Veteran's July 1966 induction examination were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
N/A
5
LEFT
0
5
5
N/A
5

The Board notes that is not clear which standard was used in this testing the American Standards Association (ASA) or current standards from the International Standards Organization (ISO)-American National Standards Institute (ANSI).

It is not necessary to determine which standards were used at induction, because during his August 1968 separation examination, the Veteran's hearing was found to be normal.  See 38 C.F.R. § 3.385 (2012).  The results of that audiological evaluation were as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

The Board notes, however, that the Veteran's military occupational specialty (MOS) was a light vehicle driver and that he has confirmed service in Vietnam, indicating a strong likelihood that he was exposed to hazardous military noise.  Moreover, his exposure to hazardous military noise was previously conceded by the RO during adjudication of his claim for service connection for tinnitus.  Therefore, the Board will afford the Veteran the full benefit of the doubt and concede his exposure to hazardous military noise.  See 38 U.S.C.A. § 1154 (West 2002).  Accordingly, based on this conceded hazardous military noise exposure, the Board finds that the second required element to establish service connection for bilateral hearing loss, namely an in-service injury, has been met.  See Davidson, supra.  

Accordingly, the remaining question is whether there is a nexus between the Veteran's current bilateral hearing loss and his in-service exposure to hazardous noise.  

In this regard, the earliest contemporaneous evidence of any impairment of hearing contained in the claims file is found in a June 1972 service department examination noted (apparently in error) to be for retention in the United States Army Reserve.  Results of audiological testing performed at that time were as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
10
10
LEFT
30
20
20
15
15

While these results do not show a level of hearing impairment sufficient to constitute a disability for VA purposes, they do illustrate some degree of bilateral hearing loss.  See 38 C.F.R. § 3.385 (2012); Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran representative has contended that the results of the June 1972 evaluation, performed nearly four years following his separation from service, constitute evidence of a threshold shift in the Veteran's hearing acuity between his induction and separation from service.  

His representative has additionally contended that since the Veteran was shown to have slight hearing impairment during his induction examination, that his separation examination, showing no hearing impairment, was somehow flawed.  The representative appears to further suggest that the June 1972 examination would be more indicative of the Veteran's level of hearing impairment at the time of his separation from service.  

In order to determine the etiology of the Veteran's hearing loss, he was afforded a VA audiological examination in March 2007.  The examiner noted the Veteran's history of military noise exposure, including from weapons and helicopters, as well as his history of occupational noise exposure, as a truck driver, and recreational noise exposure from hunting and use of power tools.  Audiological testing results performed during the examination were as follows, with puretone thresholds recorded in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
50
LEFT
15
15
20
30
45

Speech audiometry testing revealed a speech recognition ability of 90 percent for the right ear and 88 percent for the left ear.  The VA examiner opined at that time that the data in the Veteran's STRs, showing normal hearing at separation, did not support his claim for hearing loss  

In a June 2007 addendum to the March 2007 VA examination report, the VA examiner indicated that in the absence of additional evidence to the contrary, his original opinion, that the Veteran's record did not support his claim for hearing loss, was still considered valid.  

Because this VA examiner did not provide an explanation for either of his opinions, the Board remanded the Veteran's claim in July 2010 in order to again determine the etiology of the Veteran's hearing loss.  After conducting all appropriate testing and reviewing the evidence of record, the August 2010 VA examiner provided the opinion that it was less likely as not that the Veteran's hearing loss was caused by or a result of acoustic trauma during military service.  

The examiner noted that the Veteran's induction and separation examinations both revealed normal hearing sensitivity bilaterally, and that although the Veteran was deemed to have been exposed to high levels of noise, this did not result in hearing loss due to his military service.  The examiner noted that a standard threshold shift did not occur when comparing the Veteran's induction and separation examinations.  

The examiner further cited to a study from the Institute of Medicine which indicated that based on current knowledge of cochlear physiology, there was not a sufficient scientific basis for the existences of delayed-onset hearing loss.  Additionally, the examiner indicated that there was not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop much later in life, long after cessation of noise exposure, but that the available anatomical and physiologic evidence suggested that delayed, post-exposure, noise induced hearing loss was not likely, thus the examiner concluded that the noted hearing impairment in the 1972 evaluation was less likely than not caused by acoustic trauma during the Veteran's military service.  The examiner noted that in any event, the thresholds in 1972 did not meet VA criteria for establishing hearing loss.  

Based on this assembled data, the examiner concluded that the Veteran's hearing loss was less likely than not incurred during or as a result of his active service.  Therefore, the Board finds that the August 2010 VA examiner's opinion is entitled to greater probative value than the Veteran's lay contentions regarding the onset of his hearing loss.  

With respect to the concerns presented by the Veteran's representative, the Board notes that the standard threshold shift between the Veteran's induction examination and the later 1972 examination noted by the representative is not probative of an incurrence of hearing impairment during the Veteran's active service.  As noted, the Veteran's 1972 hearing evaluation was performed nearly four years after his separation from service and thus, any threshold shift between his induction and that time would not serve to show that the shift occurred in service.  The examination at separation from service actually shows that the shift did not occur during active service.

In any event it would require medical expertise to say that the findings on the 1972 examination were indicative of a noise induced hearing loss incurred during active service.  The Veteran and his representative have not been shown to have such expertise, hence their opinions on this matter do not constitute competent evidence, and are of no probative value.  38 C.F.R. § 3.159(a).

Although the the 1972 evaluation was reported as being performed in association with reserve service, the Veteran's statements and remainder of the record show that he did not have such service.  It follows that service connection could not be established on the basis of such service.

Additionally, the Board finds no reason to doubt the authenticity or validity of the Veteran's August 1968 hearing evaluation performed during his separation examination.  Two VA examiners have evaluated this data and have not made any finding to indicate that the data may be inaccurate or flawed in any way, even when compared with the June 1972 hearing evaluation.  Thus, the Board can safely conclude that the August 2010 VA examiner's finding that there was no standard threshold shift between the time of the Veteran's induction and his separation from service is fully accurate.

While a continuity of symptomatology could serve to establish the link between the current hearing loss and the in-service noise exposure; there is no evidence of such continuity in this case.  The Veteran has not reported continuity and the normal examination at service separation weigh against a finding that there was ongoing hearing loss that began in service.

Similarly, the provisions of 38 U.S.C.A. § 1154(b) are potentially applicable in this case.  Those provisions create a presumption that a combat Veteran's reports of injuries sustained in combat are correct.  Those provisions apply to the injury and the in-service consequences of that injury.  Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  The Veteran's reports of in-service noise exposure, including in some combat situations, have been accepted.  He has not; however, reported any in-service manifestations of those injuries.  Cf. Reeves.

The weight of the evidence is against a finding that the Veteran's hearing loss is related to active service.  Although the Veteran currently suffers from hearing loss for VA purposes, and although his exposure to hazardous military noise has been conceded, the August 2010 VA examiner's opinion weighs heavily against his contention that his hearing loss developed because of his military noise exposure.  See Davidson, supra.

While the Veteran may be sincere in his belief that his hearing loss developed as a result of his in-service hazardous noise exposure, he has not contended and there is no evidence of record to suggest that his hearing loss developed during service, and he is not competent to provide an opinion regarding the etiology of his diagnosed hearing loss, as such requires medical expertise.  See Layno, 6 Vet. App. at 469.  In this case, there is simply no medical evidence of record to support his contentions. 

Therefore, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss, and that therefore, the benefit of the doubt rule, enunciated in 38 U.S.C.A. § 5107(b), is 
not for application.  Entitlement to service connection for bilateral hearing loss, therefore, must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


